Case 20-03016 Document 79-9 Filed in TXSB on 09/30/20 Page 1 of 14




                         II


                         I
                 E                         TER




    NEC Crosby Emergency Center LP financial Statements

                       November 30, 2017

         Balance Sheet I Income Statement I Cash Flow




                              EXHIBIT 8
                                         Case 20-03016 Document 79-9 Filed in TXSB on 09/30/20 Page 2 of 14


                                                                                         Balance Sheet
                                                                                          As of 11/30/2017
                                                                                              Crosby
                                                                                         (Dollars in thousands)
                                                                                              (Unaudited)

                                       January       February         March          April           May             June           July         August       September       October        November
Assets
Current assets
Cash                                   $926,092      $1,010,548     $1,249,654     $1,279,984     $1,266,590      $1,202,775     $1,015,363      $957,985       $719,611       $595,584        $681,287
Cash equivalents
Total cash and cash equivalents          926,092      1,010,548      1,249,654      1,279,984      1,266,590       1,202,775      1,015,363        957,985       719,611        595,584         681,287

Accounts receivable                    5,734,851      7,509,144      8,194,392      8,895,842      9,619,784       9,800,930     10,292,174     10,852,018     12,475,242     12,418,594      13,563,670
Allowance for doubtful accounts       (4, 149,696)   (5,777,489)    (6,336,570)    (6,930,296)    (7,630,515)     (7,695,279)    (8, 153,654)   (8,592,523)   (10,173,070)   (10,079, 733)   (11,205,861)
Total accounts receivable, net         1,585,155      1,731,655      1,857,822      1,965,546      1,989,269       2,105,651      2,138,520      2,259,495      2,302,172      2,338,861       2,357,809

Prepaid expenses                          89, 127        89, 127        89,127         89,127         89, 127          89,127        89,127         89, 127       89,127         89,127          89,127
Inventory                                 85,219         85,219         85,219         85,219         85,219           85,219        85,219         85,219        85,219         85,219          85,219
Due (to)/from EDMG                       608, 117       645,771        678, 122       594,343        585,291          623,756       542,396        480,091       488,631        494,562         556,716
Notes receivable - intercompany          137,615        293,831        465,541        639,340        789,190       1, 160,462     1,541,202      1,792,990     2,387,447      2,718,893       2,914,213
Total current assets                   3,431,325      3,856,151      4,425,485      4,653,559      4,804,686       5,266,990      5,411,827      5,664,907     6,072,207      6,322,246       6,684,371

Fixed assets                           2,801,324      2,801,324      2,801,324      2,801,324      2,801,324       2,801,324      2,791,674      2,791,674     2,791,674      2,791,674       2,791,674
Accumulated depreciation                (406,005)      (429,579)      (454,348)      (478,040)      (501,733)       (525,426)      (549, 120)     (572,652)     (596,184)      (619,715)       (643,247)
Total fixed assets, net                2,395,319      2,371,745      2,346,976      2,323,284      2,299,591       2,275,898      2,242,554      2,219,022     2,195,490      2,171,959       2,148,427


Total assets                          $5!8261644     $6 2227 2896   $6 2772 2461   $6,976 1843    $7 21042277     $7 2542 2888   $7 2654 1381   $7!883,929    $8 1267 1697   $8 1494 2205    $8 2832 1798

Liabilities
Accounts payable                        $49,747         $58,689        $83,624        $48,032       $104,394         $83,902       $113,541       $81,231        $97,489        $82,162        $118,169
Accrued expenses                        151,312         186,769        163,370        227,231        190,570         211,067        212,627       207,176        261,116        252,694         271,302
Accrued distributions                         0               0        577,618        227,547              0         200,273              (2)           (2)      121,161              0               0
Accrued payroll                          33,600          34,282         41,607         51,581         11,354          17,843         27,956        34,489         46,131         63,596          29,791
Notes payable - intercompany                  0               0              0              0              0               0               0             0             0          6,370           6,370
Total current liabilities               234,659         279,740        866,219        554,391        306,318         513,085        354,122       322,894        525,897        404,822         425,632

Capital lease obligation                  19,212         19,212         18,143         17,786         17,430          17,073         16,717         16,361         16,004        15,648          15,291
Notes payable                          2,233,523      2,233,523      2,204,980      2,204,980      2,204,980       2,176,443      2,176,443      2,176,443     2, 147,899     2,147,899       2,147,899
Total long-term liabilities            2,252,735      2,252,735      2,223,123      2,222,766      2,222,410       2,193,516      2,193,160      2,192,804     2,163,903      2,163,547       2,163,190

Total liabilities                      2,487,394      2,532,475      3,089,342      2,777,157      2,528,728       2,706,601      2,547,282      2,515,698     2,689,800      2,568,369       2,588,822

Members' capital                         817,500        817,500        817,500        817,500        817,500         817,500         817,500       817,500        817,500        817,500         818,500
Distributions                         (7,198,894)    (7,198,894)    (7,776,513)    (7,776,513)    (7,776,513)     (7,976,786)    (7,976,786)    (7,976,786)    (8,097,948)    (8,097,948)     (8,097,948)
Retained earnings                      9,265,506      9,265,506      9,265,506      9,265,506      9,265,506       9,265,506      9,265,506      9,265,506      9,265,506      9,265,506       9,265,506
Net income                               455,140        811,309      1,376,627      1,893,193      2,269,057       2,730,066      3,000,880      3,262,012      3,592,840      3,940,776       4,257,917
Total members' equity                  3,339,252      3,695,421      3,683,120      4,199,686      4,575,550       4,836,286      5, 107,100     5,368,232      5,577,898      5,925,834       6,243,975

Total liabilities & members' equity   $5,826,646     $6,227,896     $6,772,462     $6,976,843    $7,104,278       $7,542,887     $7,654,382     $7,883,930    $8,267,698     $8,494,203      $8,832,797




                                                                                             EXHIBIT 8
                                              Case 20-03016 Document 79-9 Filed in TXSB on 09/30/20 Page 3 of 14


                                                                                            Income Statement
                                                                                       For the Period Ended 11/30/2017
                                                                                                    Crosby
                                                                                                 (Dollars in thousands)
                                                                                                       (Unaudited)

                                          January       February       March             April         May            June          July         August        September        October        November            YTD
Ordinary income expense
  Income
    Net patient service revenue
         Gross facility billings          $2,110,373     $1,936.412    $2,281,246      $2,149,406    $1,919,211      $1,995,964    $1,638,819    $1,626,066       $2,560,540    $1,937,664       $1,880,645      $22,036,346
    Total gross billings                   2,110,373      1,936,412      2,281,246      2,149,406     1,919,211       1,995,964     1,638,819     1,626,066        2,560,540     1,937,664        1,880,645       22,036,346
         Adjustments                        (137,231)      (109,259)        (93,161)     (142,737)       (98,114)      (144,658)     (112,117)     (154,938)        (402,512)     (354,978)        (291,133)       (2,040,838)
         Refunds                                   0              0            (427)            0              0              0             0             0                0             0                0              (427)
         Provision for bad debt           (1,044,578)      (980,251)    (l,172,964)    (1.047,866)     (992,229)       (971,839)     (816,610)     (771,464)      (l,358,423)     (854,381)        (887,841)     (10,898,447)
     Total net patient service revenue       928,564        846,902      1,014,694        958,803       828,868         879,467       710,092       699,664          799,605       728,305          701,671         9,096,634

   Collection percentage                      44.0%          43.7%          44.5%          44.6%          43.2%          44.1%         43.3%         43.0%            31.2%         37.6%            37.3%             41.3%

   Additional income

Total income                               928,564        846,902      1,014,694         958,803       828,868        879,467       710,092       699,664          799,605       728,305          701,670        9,096,634

Expenses
     Overhead expenses
         Administration payroll              35,507          35,917        37,224          36,106        31,973          34,779        33,702       22,149            32,804        27,976           29,614          357,751
         FICA                                     0               0             0               0             0               0         2,729        1,562             1,686         1,746            1,618            9,341
         Payroll fees                           584             730           593             578           544             981           547          646               492           565              901            7,158
     Total payroll overhead                  36,091          36,647        37,817          36,684        32,517          35,760        36,978       24,357            34,982        30,287           32,133          374,250

         Advertising expense                  1.124            511            242             628           605            244           658             (9)              95            19             6,099          10,216
         Amortization expense                   759            707            707             707           707            707           707           707              707            707               855           7,980
         Auto expense                           896            603            520             721           897            469           105           730                59           225             1,162           6,388
         Bank charges                           526            662            793             764           856            844           667           783              718            760             3,028          10,402
         Benefits                            11,089         12,989         15,235          10,434        11,518          8,675         9,215        12,417            9,571         10,491           10,654          122,287
         Computer expense                       991          2,175          2,086           2,352         l,965          2,600         3,236         3,000            2,888          4,283             1,965          27,540
         Contract labor                         351            318            170              28               0            0              0             0             229            495               701           2,292
         Discretionary funds                      0              0              0                               0            0              0           14               (14)            (4)                7              3
         Dues and subscriptions               1,072          1,213          1,085          1,274            976          1,062           976         1,088              870            981            (2,936)          7,660
         Events and employer relations           22             26           (727)           135            125            110              4             1                0              2               23            (280)
         Equipment lease fee                  1,229          2,241          2,077          1,938          1,018          1,206           916           916            2,882          1,117             4,319          19,860
         Facility lease fee                   2,569          2,234            186          1,325          1,098            644           308           429            1,333          3,770             1,612          15,506
         Gift expense                             0              4              0             18                7            3              5            (5)               0              0                 0             33
        Insurance expense                     2,729          3,049          2,857          2,831          2,475          2,718         3,604         2,723            8,425          3,415             7,726          42,552
        Interest expense                          0              0            423            141            141            141           141           141              141            141               170           1,579
         Laboratory expense                     191             85             85            226              75           188           126            69              507            154               422           2,128
         Late fee expense                       251            103             97            109            223            466           124            27                35           122                 (2)         1,554
         Maintenance expense                    859            826            864            810            932            827         1,006           431            1,155            836               685           9,229
         Meals for employer convenience         425            553            102            383            655           (135)         (279)           47                39            91               118           1,999
         Miscellaneous expense                    0              0              0             81             (79)            9             (7)            0                0           525                  0            528
         Office expense                       1,171            896          2,069          1,921          4,054            704           520           837              605            581               440          13,799
         Permits and licenses                   101             77            172              0                0        1,525              4           15                 0              0               18           1,911
         Professional fees                    7,284          1,987            531          3,962          5,334          5,601         3,524        10,995            8,317          5,665             1,898          55,097
         Radiology expense                        0              0              0              0                0            0            78              0                0            31                  0            110
         Security expense                       287            312            277            160            253            249           247           130                 0              0                 0          1,917
         Medical supplies expense                 0              0              0              0                0            0              4            (7)            123               0                 0            120
        Taxes                                   487            376            865            571            379            402           371           362              362            362               452           4,989
        Training and education                  659          1,573          1,794              7            143            623          (153)           64                 2            28                24           4,764
        Travel                                1,684          1,595          1,847          2,262          3,838          1,460           199         1,481                56           376             2,214          17,013
         Uniform expense                         29            372            280              0               (2)         436           411            52              660               0                 0          2,238
         Utilities expense                    1,249          1,225          1,084          1,113          1,564          1,260         1,334         1,386            1,048            982             1,345          13,592
     Total other overhead                    38,034         36,712         35,721         34,901         39,757         33,038        28,051        38,824           40,813         36,155           42,999          405,006
     Total overhead allocation               74,125         73,359         73,538         71,585         72,274         68,798        65,029        63,181           75,795         66,442           75,132          779,256


                                                                                                        EXHIBIT 8
                                            Case 20-03016 Document 79-9 Filed in TXSB on 09/30/20 Page 4 of 14


                                         January      February     March        April       May         June        July       August      September        October      November       YTD
    Operating Expense
        Center payroll                     120,978       122,766     111,939     111.179     116,663     101,394     109,719     111,622        115,790       115,276        113,440     1,250,765
        Advertising expense                 21,993        50,022      28,291      27,988      29,837      18,921      25,818      23,437         18,025         4,704         10,394       259,431
        Auto expense                            10             0           0           0           0          61           0         139             32            45             32           318
        Bank charges                         1,055         1.126         915       1,301       1,735       1,935       1,221         442          1,541           391            824        12,485
        Benefits                            22,796        23,271      17,763      20,302      27,644      23,818      22,916      24,762         26,630        24,744          1,029       235,675
        Billing and coding                  32,626        28,022      35,635      34,080      32,174      30,310      27,026      18,669         29,991        33,132         27,380       329,046
        Computer expense                     2,418           643       5,907       2,561       2,189       5,391       3,440      13,360          1,596         5,946          3,200        46,651
        Contract labor                           0           175           0           0         800         375           0           0              0           175              0         1,525
        Discretionary funds                      0            25          75         163         112           0           0           0              0             0              0           375
        Dues and subscriptions                   0             0           0           0         715           0           0           0              0             0              0           715
        Events and employer relations            0             0           0           0           0           0          19          19              0             0              0            37
        Gift expense                             0             0           0           0           0         249          25           0              0             0              0           274
        Laboratory expense                     770           575         430       2,080       2,450       2,735       1,080         360          1,025         1,210          2,382        15,097
        Linen expense                        1,445         3,205       1,856       1.773       1,322       2,669       1,762       2,527          1,507         3,311          1,875        23,253
        Maintenance expense                  8,440         8,451      21,830       5,883       6,487      14,565       5,920       3,163          8,431         5,192          4,441        92,804
        Meals for employer convenience       1,836         1,508       1,479       1,623       1,302       1,378       1,599           0              0             0              0        10,725
        Miscellaneous expense                    0             0           0         274           0         583         552           0            525          (525)         1,000         2,409
        Radiology expense                   13,005        25,109      12,275      10,643       9,619      10,609      14,755       9,066         15,784         4,595         26,604       152,064
        Subsidy expense                     12,109         9,357           0      16,724       8,748           0      28,921      36,733         37,616             0              0       150,208
        Medical supplies expense            25,505        12,509      22,290      11,688      28,381      18,494      18,813       9,098         34,146        12,863         13,718       207,505
        Taxes                                1,343         1,635       2,028       1,737       1,635       1,635       1,635       1,635          1,635         1,635          1,635        18,188
        Travel                                   0           857          17          40          21           0          20           0              0             0              0           955
        Ultrasound expense                   4,070         4,245       3,815       4,525       3,985       4,315       4,125       5,211          4,630         4,230          4,140        47,291
   Total operating expense                 270,399       293,501     266,545     254,564     275,819     239,437     269,366     260,243        298,904       216,924        212,094     2,857,796

   Administrative expenses
       Depreciation expense                 27,915        27,631      30,597      28,340      28,340      29,111      24,284      33,797         29,087        28,953         30,084       318,137
       Equipment lease fee                  17,953        10,283       8,329       9,305       9,305       9,228       9,361       9,353          9,351         9,396          9,404       111,269
       Facility lease fee                   38,992        52,176      44,127      44,494      44,925      44,925      44,925      44,925         30,793        30,793         30,793       451,868
       Interest expense                     14,881        14,706      11,655      10,874      12,473      16,095      14,698      14,708         14,708        14,444         14,444       153,688
       Late fee expense                          0           295         115          46           0          46          46          46             95           483            122         1,294
       Office expense                          901         2.783       1,787       1,280       1,247         306       3,103       1,506              (6)         614            517        14,040
       Permits and licenses                    220           220       2,192       6,761         220         870         220         220            224         1,604            299        13,048
       Professional fees                       500             0           0           0           0           0           0           0               0            0              0           500
       Security expense                      4,626           306         662           0         331       1,043         331           0           (533)          331            861         7,959
       Utilities expense                    12,215         4,406       5,977       3,921       5,320       5,845       5,162       5,212          5,014         5,040          5,437        63,548
   Total administrative expense            118,203       112,806     105,441     105,021     102,161     107,469     102,130     109,767         88,733        91,658         91,961     1,135,351




  Total expense                            462,727       479,666     445,524     431,170     450,254     415,704     436,525     433,191        463,432       375,024        379,187    4,772,403
Net ordinary income                       465,839       367,236     569,170     527,633     378,616     463,761     273,565     266,477        336,172       353,280        322,485    4,324,234

Other (income)/expense
         Gain/loss on sale of assets          (367)            0         367           0           0           0           0           0              0             0              0            0
         Franchise tax                      11,066        11,066       3,485      11,066       2,752       2,752       2,752       5,344          5,344         5,344          5,344       66,316
     Total other income/expense             10,699        11.066       3,852      11.066       2.752       2,752       2,752       5,344          5,344         5,344          5,344       66,316
Net income                               ~55,140       §356170     §565,318    §516,566    ~75,864     ~61,009     §270,813    §261,133       §330,828      §347,936       ~17,141     ~,257,917

EBITDA                                   §509,394      ~10,280     §612,552    §567,695    ~20,276     §509,816    i313,395    §315,830       §380,815      §397,526       i368,039    ~,805,618

Monthly Claims Total                          467           482         520         482         474         501         457         437            561           563            526         5,470




                                                                                             EXHIBIT 8
                                                         Case 20-03016 Document 79-9 Filed in TXSB on 09/30/20 Page 5 of 14

                                                                                                     Statement of Cash Flows
                                                                                                        For the Period Ended 11/30/2017
                                                                                                                     Crosby
                                                                                                             (Dollars in thousands}
                                                                                                                   (Unaudited)

                                                                          January       February        March            April               May           June           July        August       September      October      November        YTD
OPERATING ACTIVITIES
Net income                                                                 $455,140      $356,170       $565,318        $516,566            $375,864       $461,009      $270,813     $261.133       $330,828     $347,936      $317,141     $4.257,917
Adjustments to reconcile net income to net cash provided by operations:
 Depreciation/amortization expense                                            23,574        23,574         24,769           23,693            23,693         23,693         23,693      23,532          23,532      23,532         23,532        260,817
 Accounts receivable                                                      (1,143,836)   (1,126,751)    (1,299,131)     (1,155,589)        (1,015,952)    (1,088,221)      (849,479)   (892,439)     (1,401,100)   (891,070)     (906,790)    (11,770,358)
 Allowance for doubtful accounts                                           1,044,578       980,251      1,172,964       1,047,866            992,229        971,839        816,610     771,464       1,358,423     854,381       887,841      10,898,447
 lntercompany accounts                                                       (54,928)     (193,870)      (204,061)         (90,020)         (140,798)      (409,737)      (299,381)   (189,482)       (602,997)   (331,006)     (257,474)     (2,773,755)
 Accounts payable                                                             (7,695)        8,943         24,935          (35,593)           56,362        (20,492)        29,639     (32,310)         16,259     (15,327)        36,007         60,728
 Accrued payroll & related items                                               7,207           682          7,325            9,974           (40,227)         6,489         10,113       6,533          11,642      17,465        (33,805)         3,398
 Accrued expenses                                                             17,213        35,457        (23,398)          63,860           (36,661)        20,497          1,560      (5,451)         53,940       (8,421)       18,607        137,203
 Net cash provided (used) by operating activities                            341,253        84,456        268,721         380,757            214,510        (34,923)         3,568     (57,020)       (209,473)     (2,510)        85,059      1,074,397

INVESTING ACTIVITIES
Property plant & equipment
 PPE- Net                                                                                                                         0                                0         9,650             0                                        0          9,650
 Net cash provided (used) by investing activities                                                                                 0                                0         9,650             0                                        0          9,650

FINANCING ACTIVITIES
 Capital lease obligation                                                         0              0         (1,069)          (356)                (356)          (356)         (356)     (356)             (356)       (356)         (356)         (3,921)
 Note payable, Key Bank                                                           0              0        (28,543)             0                    0        (28,537)            0         0           (28,544}          0             0         (85,624)
 Capital contributions                                                            0              0              0              0                    0              0             0         0                 0           0         1,000           1,000
 Distributions                                                             (753,716)             0              0       (350,072)           (227,547)              0      (200,275)        0                 0    (121,161)            0      (1,652,770)
 Net cash provided (used) by financing activities                          (753,716)             0       (29,612)       (350,428)           (227,903)       (28,893)      (200,631)     (356)          (28,900)   (121,517)          644      (1,741,315)
Net cash change for period                                                 (412,463)        84,456       239,109          30,329              (13,393)      (63,816)      (187,413)  (57,376)        (238,373)    (124,027)       85,703        (657,268)
Cash at beginning of period                                               1,338,555        926,092     1,010,548       1,249,654           1,279,984      1,266,590      1,202,775 1,015,363          957,985      719,611       595,584       1,338,555
Cash at end of period                                                     $926,092      $1,010,548    $1,249,654      $1,279,984          $1,266,590     $1,202,775     $1,015,363  $957,985         $719,611     $595,584      $681,287       $681,287




                                                                                                                EXHIBIT 8
Case 20-03016 Document 79-9 Filed in TXSB on 09/30/20 Page 6 of 14




                 neigh ors
                  EMERGEN Y ENTER




     NEC Porter Emergency Center l..P financial Statements

                        December 31, 2017

          Balance Sheet I Income Statement I Cash flow




                          EXHIBIT 8
                               Case 20-03016 Document 79-9 Filed in TXSB on 09/30/20 Page 7 of 14




                                                                                              Balance Sheet
                                                                                              As of 12131/2017
                                                                                                      Porter
                                                                                              (Dollars in thousands)
                                                                                                   (Unaudited)

                                     January       February        March          April                            June          July          August         seetember      October        November      December
Assets                                                                                             "''
Current assets
Cash                                  $894,025      $930,065       $962,721     $1,180,859      S1 ,481,431      $1,243,322     $816,198       $905,753         $339,088       $414,947      $470,696      $333.523
Cash equivalents
Total cash and cash equivalents        8!14,025      930,065        962,721      1,180,B59       1,481,431        1,243,322      816,198        905,753          339,086        414,947       470,696       333,523

Accounts receivable                   5,328,806     6,850,942      7,751,721     8,620,631       9,262,271        9,471,223    10,063,343     10.426,053      11,056,817      11,527,063     9,779,285    10,041,954
Allowance for doubtful accounts      (4,410.608)   (5,777, 168)   (6,559,051)   (7,357,515)     (8,027,783)      (8,220,547)   (8,593,721)    (9,010,550)     (9,528,082)    (10,171,093)   !8,505,974)   (9,087,402)
To1al accounts receivable, net          918,198     {073,774       1,192,670     1,263,116       1,234,488        1,250,676     1,489,622      1,415,5ll3      1,528,735       1,355,970     1,273,311       954,552

Prepaid experises                        38,094        38,094          38.094       38,094          38,094           38,094        38,094         38,094          38,094         38,094         38,094        38,094
lnveritory                               85,219        85,219          85,219       85,219          85,219           85,219        85,219         85,219          85,219         85,219         85,219        85,219
Due (to)lfrmn EDMG                      342,681       381,994        418,931       349,134         324,601          339,609       260,596        227,822         278,984        280,646        334,931       361,216
Notes receivable - intercompany         125.440       281,654        '153,364      602,163         752,013        1,143,825     1,533,033      1,762,357       2,309,119      2,595,556      2,753,260     3,052,827
Total current assets                  2,403,657     2,790,800      3,150,999     3,518,585       3,915,848        4,100,745     4,202,762      4,434,748       4,579,239      4,770,432      4,955,511     4,825,431

Fixed assets                          2.451,455     2,451,455      2,451,455     2,451,455        2,451,455       2,451,455     2,451,455      2,451 ,455      2,451,455      2,451,455      2,451,455     2,451,455
Accumulated depreciation               (191,859)     (212,157)      (237,768)     (260,933)        (284,098)       (307,263)     {330,428)      (353,593)       (376,758)      (399,923)      {423,088)     (444,482)
Total fixed assets, net               2,259,596     2,239,29B      2,213,687     2,190,522        2,167,357       2,144,192     2,121,027      2,097,862       2,074,697      2,051,532      2,028,367     2,006,973


Total assets                         $4 663 253    $51030,098     $5,364,686    $5,709107       $6,083,203       ~6,244,937    $6,323,789     $6 532,610      $6 653,936     $6,821,964     $6,983,878    $6,832,404

Liabilities
Accounts payable                       $34,662       $59,208         S81,193       $73,248         393,238         $73,672       $59,097       5128,426          382,734        $75,755       $91,077       $90,334
Accrued expenses                        46,632        61,759          30.448        81,971          45,491          57,408        66,134         62,874           96,930        107,618       133,123       113.415
Accrued distributions                                                143,750                               0       211,839              (2)             (2)            (2)                          0         2,980
Accrued payroll                         31,286         31,869         39,975        51,723           10,259         17,774         26,454         33,398          43,680         60,569        28,709         3,310
Notes payable - inlercompany                 0                0                          0                0              0                             0               0          6,370         6,370         6,370
Total current Uabilities               112,780        152,836       295,366        206,942          148,988        360,693        151,683        224,696         223,342        250,312       259,279       216,409

Capital lease obligation                 90,046        90,046         85,364        83,804          82,244           80,683        79,123         77,562          76,002         74.441         72,881        72,881
Notes payable                         2,638,230     2,638,230      2,604,515     2,604,515       2,604,515        2,570,807     2,570,807      2,570,807       2,537,091      2,537,091      2,537,091     2,503,376
Total !ong-terrn liabilities          2,728,276     2,728,276      2,689,879     2,688,319       2,688,759        2,651,49(1    2,649,930      2,648,369       2,613,093      2,611,532      2,609,972     2,576,257

Total llabllltles                     2,841,056     2,881,112      2,985,245     2,895,261        2,835,747       3,012,183     2,001,613      2,873,065       2,836,435      2,861,844      2,869,251     2,792,666

Members' capital                        758,950       758,950        758,950       758,950          758,950         758,950       758,950        758,950          758,950        758,950       758,950       758,950
Distributioris                       (1,872,920)   (1,872,920)    (2,016,670)   (2,016,670)      (2,016,670)     (2,228,509)   (2,228,509)    (2,228,509)      (2,228,509)    (2,228,509)   (2,228,509)   (2,217,114)
Retained earnings                     2,619,098     2,619,098      2,619,098     2,619,098        2,619,098       2,619,098     2,619,098      2,619,098        2,619,098      2,619,098     2,619,098     2,619,098
Net income                              317,069       643,859      1,018,063     1,452,468        1,886,078       2,083,217     2,372,838      2,510,007        2,667,963      2,810,582     2,985,088     2,878,805
Total members' equity                 1,822,197     2,148,987      2,379,441     2,813,846        3,247,456       3,232,756     3,522,177      3,659,546        3,817,502      3,960,121     4,114,627     4,039,739

Total Uabilities & members' equity   $4,663 253    $5,030 099     $5,364 686    $5709,107       $6 083 203       $6,244 939    $6,323,790     $6,532,611      $6,653,937     $6 821,965     $6,983,878    $6,032,405




                                                                                          EXHIBIT 8
                                Case 20-03016 Document 79-9 Filed in TXSB on 09/30/20 Page 8 of 14




                                                                                                        Income Statement
                                                                                                   For the Period Ended 1213112017
                                                                                                                Porter
                                                                                                            (Dollars in tlwusands)
                                                                                                                  (Unaudi\sd)

                                            January        February        March           Aprll         Moy          June            July           August         September         October        November          December           YTD
Ordinary Income expense
  Income
    Nel patient service revenue
         Gro;, fadlity billin~s             $1,904 79G      S1 802,191     $1,961 086     s2 034 998    $1,%4.038   $1.431,6.!9      U.746,851       $1,282420         $1.,652390                      $1,52~.710        $1,716,623     $20.488.797
    Toto! qrm< billinqs                      1.904.7%        1,802,191      1,961,086      2,034,998     1,964,038   1/131,619        1,746,851       \,282,420         "t,652,390     1,400,056        1..52~)1.0        1,716,623      20,488,797
         Adjustment<                          (109,;1~4)        (98,2Ll)       (67,049)     (121,704)     (ll8,l521     j76,184)       (119,983)        il~.416)           j69,115)      l/4,1.9D)         163,;158)         (7q,J89)     jl,072,107)
         Refund•                                    0                 0              0             0              01250)                      0                 0                                                0                 0            (250)
                                            !10B6231          (957 6781    !1,0884001     !1 GGl,02/1     (99G 681)   /1390451         IS~q,496/       (68(\9301         (98~956/       (857•158)        1905,995]       (14357411      (11,fi35,030)
    Total nel patient service revenue         761,919          746,301        805,637        852.261       849,005     fil6,160        7J7,3ll          526,074           594.319        534,408          S'i6,457          201,493       7,781.410

   Collection parcenlage                        40.0%           41.4%          41.1%          41.9%         43.2%        43.0%           42.2%           41.0%              36,0%         36.5%            36.5%              11.7%           38.0%

  Addition•I inrnm•

Total Income                                 761,918         746,300        805,638        852,267       849,005      616,160         737,372         526,074           594,319        534,408          556,457           201,493       7,781,410

Expenses
    Overhead e:<pe11'e<
       Administration µoyroll                   35,507          35,917         37,224         36,106       31,973        34,779         33,702          2?,149             J2,SG4         27,91~                             28,743         386,424

        ""
        Payroll lees
    Tot.II Pfl)'roll overhead                      "'
                                                36,091
                                                                   730
                                                                36,647
                                                                                  593
                                                                               37,817
                                                                                                Sls
                                                                                             36,684
                                                                                                              544
                                                                                                           32,517
                                                                                                                            981
                                                                                                                         35.760
                                                                                                                                          ;1,129
                                                                                                                                            547
                                                                                                                                        -16,978
                                                                                                                                                         1.502
                                                                                                                                                           546
                                                                                                                                                        21,35'/
                                                                                                                                                                            l,686         1,746
                                                                                                                                                                                            565
                                                                                                                                                                                         30,287            32.055
                                                                                                                                                                                                                              1,831
                                                                                                                                                                                                                                614
                                                                                                                                                                                                                             31,188
                                                                                                                                                                                                                                             11,168
                                                                                                                                                                                                                                              7 no
                                                                                                                                                                                                                                            405,362

         Advertising exp<mse                     1,124             511            242           628           605           244                              191                                                              3,536          lJ,/.17

                                                                                                                                                                                             '°'"
                                                                                                                                            ih8
         A•nortization expense                     m               707            707           707           707           707             )DI            707                                                                  892           8,870
         Auto expense
         Bank charge<
         Benelil<
                                                   '"'
                                                   ''"
                                                                   603
                                                                   662
                                                                n,989
                                                                                  520
                                                                                  793
                                                                               15,235
                                                                                                721
                                                                                                764
                                                                                             10.434
                                                                                                              897
                                                                                                              856
                                                                                                           11,518
                                                                                                                            469
                                                                                                                            844
                                                                                                                          8,675
                                                                                                                                            105
                                                                                                                                            667
                                                                                                                                          9.215
                                                                                                                                                           730
                                                                                                                                                           783
                                                                                                                                                        12,417              9.571
                                                                                                                                                                                             '"
                                                                                                                                                                                             '""
                                                                                                                                                                                         10,491
                                                                                                                                                                                                            J.159
                                                                                                                                                                                                            3,021
                                                                                                                                                                                                           10,628
                                                                                                                                                                                                                                556
                                                                                                                                                                                                                                943
                                                                                                                                                                                                                            IM,013)
                                                                                                                                                                                                                                              6,941
                                                                                                                                                                                                                                             11,338
                                                                                                                                                                                                                                             54,248
         Computer expense
         Contract labor                            ""'           2,175
                                                                   318
                                                                                2,086
                                                                                  170
                                                                                              2,352
                                                                                                 28
                                                                                                            1,%5          2,600           3,736          3,000              2,888         4,283
                                                                                                                                                                                             •l9S
                                                                                                                                                                                                            1,960             l,941          29,476

         Discretionary funds                       "'"                                                                                                        0
                                                                                                                                                                                                                 .,             389           2,680


                                                                                                                                                                                             ""'"'
                                                                     0                                                                                                         (14)                                              49               52
                                                                                                                               0                            "
         Dues •nd subwiplions                    1,072           1.213          1,085          1,274          976         1,062             976           J,088               1170                          12,928)           1.242           8,909
         Events and etnpl<>,'er relations                                                                     125           110
         Equipment lease fee
         fadlity lea<e fee
                                                    "
                                                 1,229
                                                 2,569
                                                                    2fi
                                                                 2,241
                                                                 2,234
                                                                                 1727)
                                                                                2,077
                                                                                  186
                                                                                                 135
                                                                                               1,938
                                                                                               U25
                                                                                                            1,018
                                                                                                            1,098
                                                                                                                          1,2(){)
                                                                                                                            644
                                                                                                                                            9}6
                                                                                                                                            ]08
                                                                                                                                                           916
                                                                                                                                                           429
                                                                                                                                                                                0
                                                                                                                                                                            2.882
                                                                                                                                                                            1,333
                                                                                                                                                                                           1,117
                                                                                                                                                                                           3,770
                                                                                                                                                                                                '               "
                                                                                                                                                                                                            4,309
                                                                                                                                                                                                            1,608
                                                                                                                                                                                                                                 24
                                                                                                                                                                                                                              2,825
                                                                                                                                                                                                                              \,681
                                                                                                                                                                                                                                                {256)
                                                                                                                                                                                                                                             22.6'/4
                                                                                                                                                                                                                                             17,184
         Giftexpe!M
         Insurance expense
                                                     0
                                                 2.729           3,049
                                                                      4             0
                                                                                2,857
                                                                                                  18
                                                                                               2,831         2,475        2,718
                                                                                                                                               5
                                                                                                                                          .l,UG4
                                                                                                                                                             {5)
                                                                                                                                                         2./23              B.<125                          7,707
                                                                                                                                                                                                                                  "
                                                                                                                                                                                                                              4,341
                                                                                                                                                                                                                                                 ;;
                                                                                                                                                                                                                                             46,875
         Interest expense                                                         423            141           141          141              )41           141                141                             no                178           ]./S6
         laboratory expense
         Lale fee expense
         Maintenam:e e><pe!\se
                                                   '"'
                                                   "'
                                                   859
                                                                    85
                                                                   103
                                                                   826
                                                                                   85
                                                                                   97
                                                                                  864
                                                                                                 226
                                                                                                 109
                                                                                                 810
                                                                                                                75
                                                                                                                223
                                                                                                              932
                                                                                                                            188
                                                                                                                            466
                                                                                                                            8?1
                                                                                                                                             126
                                                                                                                                             174
                                                                                                                                          l,006
                                                                                                                                                            119
                                                                                                                                                            27
                                                                                                                                                           431              l,).55
                                                                                                                                                                                                              "',,,
                                                                                                                                                                                                              oM
                                                                                                                                                                                                                                 49
                                                                                                                                                                                                                                 65
                                                                                                                                                                                                                                9'1
                                                                                                                                                                                                                                              2,176
                                                                                                                                                                                                                                              1619
                                                                                                                                                                                                                                             10,151
         Meals for eJnployer convenience                           553            102            383          655                                           47                                                ll'I
                                                  '"
                                                                                                                           (BO)             (279)
         Mbrnllaneou; expense
         Office expen<e
                                                     0                                                        (79)           9                 [71                             "                                 "
                                                                                                                                                                                                                                   3
                                                                                                                                                                                                                                   0
                                                                                                                                                                                                                                              2,002


         Permits and licenses
         Profe<Sional lees
                                                 1,171
                                                   IOI
                                                 7,2M
                                                                   896
                                                                    77
                                                                 1,987
                                                                                2,069
                                                                                  172
                                                                                  531
                                                                                               1,921

                                                                                               3,%2
                                                                                                            4,054

                                                                                                             5;B4
                                                                                                                            7!l-1
                                                                                                                          1,525
                                                                                                                          5;601
                                                                                                                                             520

                                                                                                                                          .l,Sl4
                                                                                                                                                4
                                                                                                                                                           837
                                                                                                                                                            15
                                                                                                                                                        10,995
                                                                                                                                                                              605
                                                                                                                                                                                0
                                                                                                                                                                            8,317
                                                                                                                                                                                             581
                                                                                                                                                                                               0              "'
                                                                                                                                                                                                            1,893
                                                                                                                                                                                                                                312

                                                                                                                                                                                                                              4,995
                                                                                                                                                                                                                                             14,110
                                                                                                                                                                                                                                              1.915
                                                                                                                                                                                                                                             60,088
         Radiology expense                                                                         0            0               0             /8                                                                                247             357
         Sern~ty e><pen>e                                          3ll            277            160          253           249              247           130                                                                     0          1,917
         Medical supplie< expense                                    0                                                                                       Pl                                                                 11)             119
         T«<e•                                                     376            865            571          379           407              371           362
         Tro;n;nq and educa!ion
         Travel
                                                   "'
                                                   "''
                                                 1681
                                                                 1,573
                                                                 1595
                                                                                1,794
                                                                                1,847          2,262
                                                                                                              143
                                                                                                            3,838
                                                                                                                            623
                                                                                                                          1,460
                                                                                                                                           {153)
                                                                                                                                             199
                                                                                                                                                            64
                                                                                                                                                         1A81                  %                            2,209
                                                                                                                                                                                                                              U07

                                                                                                                                                                                                                               (138)
                                                                                                                                                                                                                                              G,094
                                                                                                                                                                                                                                              4,7M
                                                                                                                                                                                                                                             16,869
         Unifonn expense
         UtiHties e•pense
    Total other overhead
                                                    "
                                                 1249
                                                38034
                                                                   372
                                                                 1225
                                                                36.712
                                                                                  280
                                                                                J,084
                                                                               35,'/21
                                                                                               1.113
                                                                                              34,901
                                                                                                            1564
                                                                                                                (21

                                                                                                           39 757
                                                                                                                            436
                                                                                                                          1260
                                                                                                                         33 038
                                                                                                                                            411
                                                                                                                                         l ..{l4
                                                                                                                                        28,0S!
                                                                                                                                                            52
                                                                                                                                                         1.386
                                                                                                                                                        38,824
                                                                                                                                                                              660
                                                                                                                                                                            1,048
                                                                                                                                                                           40 813
                                                                                                                                                                                                            1.342
                                                                                                                                                                                                           428%
                                                                                                                                                                                                                                  0
                                                                                                                                                                                                                              1,238
                                                                                                                                                                                                                            (40,612!
                                                                                                                                                                                                                                              ;1.738
                                                                                                                                                                                                                                             14,826
                                                                                                                                                                                                                                            363.76S
    Tot.11 ovorhead allocation                  74,LlS          73.359         73 538         71 585       n. 274        68,798         65,029          03,181             I~ 795                          74,9Sl            (9,474)        769,127




                                                                                                         EXHIBIT 8
                                      Case 20-03016 Document 79-9 Filed in TXSB on 09/30/20 Page 9 of 14




                                          Jrmuary       February      March         April                       June          July         August        September       October        November       December          YTD
    Operating E<pen1c
       Center paymll                        n7y;a                      Hl4,440       lGb,57',       103,647       l0!,0J4     107,496       103,608          JO.l,088      106,814          105,838        112,881       1.268,128
       Advorfr<Jn~ expetlSe                  34,021                     28.775         in,0-13       2&.um          20,990     23,916        24,908            8,412         7.,582           6,381          (1,717)       250,470
                                                                               0             0             0                         n
       Autoo<pe11'e
       Bank chorrie<
       Benefits
                                                  "
                                              1,02,1
                                             18,169
                                                             l,1./l
                                                            15,UbO
                                                                         1.105
                                                                        16,403
                                                                                         JN/
                                                                                       19,;:84
                                                                                                      1.132
                                                                                                     14,557
                                                                                                                    l,756
                                                                                                                   70,075
                                                                                                                                  1,519
                                                                                                                                22,446
                                                                                                                                                 (71)
                                                                                                                                              1,112
                                                                                                                                             19,021               "'"
                                                                                                                                                              28,296
                                                                                                                                                                              1,641
                                                                                                                                                                             20,8b8
                                                                                                                                                                                                (66)
                                                                                                                                                                                              1,736
                                                                                                                                                                                             14,777
                                                                                                                                                                                                             1,622"
                                                                                                                                                                                                           (13.135)
                                                                                                                                                                                                                            15,818
                                                                                                                                                                                                                           196,621
        Billinq ilmlcoditlcJ                 32,770         73,fiT\     27,418         .11,322       J',,JQ]       23,818       ;?0,748      23,329           19,531         28,085          25,3'>1        20,733         311,980
        Co1nput~r e>p~tl>e                     2.412         7,M4        8,12U           1,972        l,U',/        2,384        4.752        2,300            7,989          8,119           8,/89          4,348          59)81
                                                                           175               0                                                                                                  200
        Contr,x! lailo'
        Dis<retioHory fu,,J;
        DLM •11•1 SU~>Ulptiom
                                                                                             0          400
                                                                                                        11'>
                                                                                                                      4U2        UM
                                                                                                                                      0
                                                                                                                                                 m "            1,3ll4
                                                                                                                                                                                                 "'
                                                                                                                                                                                                                               375
                                                                                                                                                                                                                             5,118

        ~vm!< attd OHlpluyer relations                                                    l'if>                                                                                                                                ,,.
                                                                                                                                                                                                                               115

                                                                                                                        "                                         MO                             rn                         13,64',
        L,1h<>r•toryexpeme
        u .. ell experise
                                               5,457
                                               4,VJ
                                                                          LOOI
                                                                          2,7.87
                                                                                        1,53';
                                                                                        1,885
                                                                                                        ''47
                                                                                                           0
                                                                                                                    1,226
                                                                                                                    1,943
                                                                                                                                 4,209
                                                                                                                                                 "'
                                                                                                                                               6,7:10
                                                                                                                                                                    "           ""
                                                                                                                                                                              3,179
                                                                                                                                                                              6,l61
                                                                                                                                                                                              1,761
                                                                                                                                                                                                             5,66]
                                                                                                                                                                                                                            7..1,665
        Moimeua1Ke exµenso                     5,348                      6/11          9,997         ",lR6         5,941                      1,311            9,976                         J,199                         69./.14
        Meals for employer convcnimoo                                                                               1,121
        Mi,cellotle<JU; expense
        Rodioloqy expense
                                               2,210

                                               8,110
                                                    0
                                                                          l,OBI

                                                                         11,721
                                                                                        l,l•IG

                                                                                        9,92b
                                                                                                      J,'>70

                                                                                                     11,0JO
                                                                                                                        0
                                                                                                                    b,309        5,689
                                                                                                                                                (4J7)

                                                                                                                                               9,095 "            '"'
                                                                                                                                                                1,397
                                                                                                                                                                                1105)
                                                                                                                                                                              1.357
                                                                                                                                                                                                  "
                                                                                                                                                                                             19,679          l,364
                                                                                                                                                                                                                            11,600

                                                                                                                                                                                                                            98,051
        Subs'tJy experise                     20.7'!1                     J,840        15,232        10,Ll4        29,994       43,422        14,271           49,131        70,0H            9,'i72        16,217.        258,059
        Medic,11 '1lP1Jlie1 exµerise          12,311                     17.51b        14,718        20.636        11,367       27,805         6,432           18.766        l'i,4[0         18,861         16,878         194,292
        Taxes
         T<ilvel
          Ult«1'ound experlse
                                                   0
                                                                             20              "           ?'.>
                                                                                                                                      0
                                                                                                                                   45,1         (454)"                             "                        15,bOJ

                                                                                                                                                                                                             1110 "
                                                                                                                                                                                                                            15,603

                                                                                                                                                                                                                             lUO
   Tot,11 operatinc1 exµe11>e               259.418        242)83       230,484       254,068       236,44J       230,448      7~0.105       212.199         250,405        715,178         216,691        187,664       2,795,489

   Admini<lrotive expenses
       Depreciol1ori expense                  24,Go9        24.355       314!'1        27,812        71,812        28,587       23.755        33,430           28,720        28,586          29,701         ')/,%9         336,800
        Equipme!Ltleo<e lee                   11,5)8        12/12)       29,Sbb         7,322         1,121        15,UO         7,520         7,;?0~           7,151         7.254           7,314           8,829        1.28,938
        focililylease fee                     41,0l'i       4l,Y78       42,Jl•i       42,701        42,701        47,701       58,832        42,701           42.701        42,701          42,701         42,701         526,380
        ltilerestexpen1e                      16,925        lc,l'>l      14,28!.       L',6SO        H44G          18,fi11      17,00"/       17,018           17,{)18       16,749          16,749         16,269         194,474
                                                                                                                                                                                4H
        lole lee expon>e
        Oflice expon<o
                                                 lliO
                                                 597            "
                                                               hJl
                                                                            65L
                                                                          1.432
                                                                            ;><,4
                                                                                            90
                                                                                          059
                                                                                          254
                                                                                                          0
                                                                                                      1.318
                                                                                                        704
                                                                                                                      B59
                                                                                                                      37(
                                                                                                                      rn
                                                                                                                                    "'
                                                                                                                                 l,.'>6~
                                                                                                                                                   00
                                                                                                                                                  {10)
                                                                                                                                                 1<,4
                                                                                                                                                                   "'
                                                                                                                                                                1,244
                                                                                                                                                                                '"'             HZ "         1,080
                                                                                                                                                                                                                              3,377
                                                                                                                                                                                                                            10,40~

                                                                                                                                                                  '~
        Permitsamllicetl;e;
        Professlo1h1l lee>
                                                 254
                                                 ;oo
                                              7,2'Jl
                                                               ""
                                                               765
                                                               m            7~1.
                                                                                                                        0          '"
                                                                                                                                   H2                             m
                                                                                                                                                                              1,659

                                                                                                                                                                                m
                                                                                                                                                                                                "'             301           S,080
                                                                                                                                                                                                                             l,<fi5
         Secmityexpet1'e
         Utilitie< expetl>e
    To!al odmini>trotive expen<o
                                              7,555
                                            111,514
                                                             6,117
                                                           103,76)
                                                                          5,990           820
                                                                                                        337
                                                                                                      '>,014          "'
                                                                                                                     5,057
                                                                                                                  112,ll~J
                                                                                                                                 0,567
                                                                                                                               115.934
                                                                                                                                               5,985
                                                                                                                                             106,145
                                                                                                                                                     "          G,055
                                                                                                                                                              103,580
                                                                                                                                                                              5,478
                                                                                                                                                                            lO'i,114        103,726
                                                                                                                                                                                                                            11,607
                                                                                                                                                                                                                            66,1.11
                                                                                                                                                                                                                         1,224,440




  1otal oxponse                              445,217                    431,()65      4ll,8fil      ·108,515      412,139      441 068       382,125          429,780       385209          395,368        281.194       4,849 056
Nel ordlnary·oncome                         316,702       326,789      374,571       4J4,4!lB      440,490       204,019      296,3!l1      143,!l52         1M,538        149,202         161,089        (79,701)      2,932,359

Other(income)/e>perlse
        GoicVlu<> un sa:e of ossee>
        frnnchi<e lox
                                                (3U7)
                                                   0                                         0        6,HllO        0,330        0,88U        6583              6583          658J "          6,583                         53551
     Total other irirnrne/expen>o               (361)                       36!              0        6,BBO         6,880        6.880        6,583             6583          6583            6,583                         53,554
Net Income                                $317 069       $326 789     $374 204      $434 405      $433 610      $197 ms      $289 421      $137369          $157 956      $142 619        $154 506       1$86 283)     $2 878 805

EBITDA                                     $359 025      5368 603     $421 421      8475 716      S483 591;     $252 061     $337 912      $]95 247         S211124       $195 385        $208 562       1$34 3931     $3 474 259

                                                                                                                                                                                                                            5,235
Monthly Claims Total                                                        486           428           454
                                                                                                                      '"'          "'            ""                                                            '"'




                                                                                                        EXHIBIT 8
                             Case 20-03016 Document 79-9 Filed in TXSB on 09/30/20 Page 10 of 14




                                                                                                          Statement of Cash Flows
                                                                                                                Fo<•hoPotlodE0<lo<IW311W17
                                                                                                                             PM••r
                                                                                                                     (Dollars In thousands)
                                                                                                                          (\Jru,.,dlC•dl

                                                                           Ja11Ual}!    Febru•!)'.      March                                               June          JUI)!       August      Sop!~mber       October     November     December        yrn
OPERATING ACTMTIES
Net Income                                                                 $317,069      $326,789       $374,204
                                                                                                                         ""'
                                                                                                                        $434,400
                                                                                                                                              "''
                                                                                                                                            $433,Gin       $197,139      $269.421     S137,3G9      5157,956      $142,619     $154,5(15    ($8t\283)    $2,878,805
/\djuslments lo reconcile net income 10 net cash provided by oparallon•:
  Depreoiel!onlemortizatlon e~pense                                           20,298        2Q,298        25,611           23,165               23,165        23.165        23,165      23,1G5          23,165      23.165       23,165        21,394       272,920
  Accounts receivable                                                       (071,104)   (1,113,255)    (1,207,WB)      (1,131,473)           (%6,052)       (755.233)   (1,108.442)   (626,810)    (1,102,169)    (6B4,604)    (823,335)   (1,116,982)   (11,608,865)
  Allowance for doubtful BCcoUn1s                                          1,033,623       957,676      1,088.400       1,061,027             996,681        739,045       689,496     680,930        !lB8,95B     657,458      905,995     1,435,741     11,635,030
  lnleroomp•ny account•                                                      (85,825)     (195,527)      (208,547)        (79.001)           1125.317)      (406.820)     (310,JSB)   (196,549)      (597,924)    (281,729)    (211,988)     (325,852)    (3,025,376)
  Accounts pByable                                                           (16,153)       24,546         21,98£          (7,946)              19,990       (19,566)      (14,575)     B9,32B         {45,692)     {6,979)      15,322          1743)        39,520
                                                                                                                                                               7,515         6,6B1       5,943          10,283      16.888      (31,860)      (25,399)       (19,555)
  /\ccrued payroll & related Items
  Accrued expenses
  Net cash pr<>vided (used) by <>porating aclivitias
                                                                               8.422
                                                                              W,511
                                                                             335,841
                                                                                               '"'
                                                                                           14,926
                                                                                           36,030
                                                                                                            8,100
                                                                                                          (31,311)
                                                                                                           71,653
                                                                                                                           11,748
                                                                                                                           51,523
                                                                                                                          383,449
                                                                                                                                               (41.464)
                                                                                                                                               135.481)
                                                                                                                                              302,132
                                                                                                                                                              11,917
                                                                                                                                                            (202,836)
                                                                                                                                                                             B,726
                                                                                                                                                                         "{213,724)
                                                                                                                                                                                        (3,260)
                                                                                                                                                                                        91,116
                                                                                                                                                                                                        34,056
                                                                                                                                                                                                     (531,389)
                                                                                                                                                                                                                    10,688
                                                                                                                                                                                                                    77.416
                                                                                                                                                                                                                                 25.505
                                                                                                                                                                                                                                 57,310
                                                                                                                                                                                                                                              (19,708)
                                                                                                                                                                                                                                             (117,83Z)
                                                                                                                                                                                                                                                              96,094
                                                                                                                                                                                                                                                             268,573

INVESTING ACTMTIES
Property plant & equipment

FINANCING ACTIVITIES
 Capllal lease obllgaUon                                                                                  (4,681)          (1,560)             (1,560)        (1,560)       (1,560)     (1,660)        (1,560)      (1,560)      (1,560)           0          (17,165)
 Note payable, Key Bank                                                            '
                                                                                   0                     (33,715)               0                   0        (33,708)            0           0        (33,716)           0
                                                                                                                                                                                                                                      •      (33,716)       (134,655)
                                                                                                                                                                   •              •                         ••
                                                                                                 •••            ••                                                                                                                    '            0          (31,050)
 Cap~al contrlbutlons
 Distributions
 Netca•h provld•d (used) by financing ae!MUes
                                                                             (31,050)
                                                                             772,920
                                                                            (803,970)                    (38,396)
                                                                                                                        (143,750)
                                                                                                                        (145,310)
                                                                                                                                  '                  •
                                                                                                                                                (1,560)      ps,2as1
                                                                                                                                                                         (211,a411
                                                                                                                                                                         (213,401)
                                                                                                                                                                                             0
                                                                                                                                                                                        (1,5601      (35,276)
                                                                                                                                                                                                                         ''
                                                                                                                                                                                                                    (1,558)
                                                                                                                                                                                                                                      0
                                                                                                                                                                                                                                 (1,560)
                                                                                                                                                                                                                                              14,375
                                                                                                                                                                                                                                             (19,341)
                                                                                                                                                                                                                                                          (1,114,134)
                                                                                                                                                                                                                                                          (1,297,2114)
Net cash change for period                                                  (468,129)      36,038         32,657         216,139              300,572       {238,106)    (427,125)      89,556      (566,665)       75,858       55,750     (137,173)     (1,028,631)
Cash at beginning of period                                                1,362,154      894,025        930,065         962,721            1,180,859      1,481,431    1,243,322      B16,19S       905,753       339,088      414,947      470,696       1,362,154
Cash at end of period                                                      $894 625      $930 065       $962 721      $1180 859            $1 481 431     $1 243 32.2   $816 198      $905 753      S339 088      $414947      $470 696     $333 523       $333 523




                                                                                                       EXHIBIT 8
Case 20-03016 Document 79-9 Filed in TXSB on 09/30/20 Page 11 of 14




                  neighb rs
                  EMERGEN Y CENTER




         NEC Porter Emergency Center financial Statements

                             June 30, 2018

            Balance Sheet I Income Statement I Cash Flow




                           EXHIBIT 8
                    Case 20-03016 Document 79-9 Filed in TXSB on 09/30/20 Page 12 of 14


                                                           Balance Sheet
                                                            As of 6/30/2018
                                                                 Porter
                                                               (Unaudited)

                                        January          February              March            April             May              June
Assets
Current assets
Cash                                   $578,917.38       $875,949.60         $596,810.05      $510,456.86      $141,043.90        $54,252.02
Cash equivalents
Total cash and cash equivalents         578,917.38        875,949.60          596,810.05       510,456.86       141,043.90          54,252.02

Accounts receivable                   10,100,735.56      9,960,539.28      9,521,068.54       9,438,942.92     9,022,439.96      8,711,011.66
Allowance for doubtful accounts       (9,187,665.06)    (9, 141,825.95)   (8,793,362.28)     (8,588,548.45)   (8, 137,995.51)   (7,807,659.65)
Total accounts receivable, net           913,070.50         818,713.33       727,706.26         850,394.47        884,444.45       903,352.01

Prepaid expenses                          44,184.00          44,184.00          43,676.50        43,169.00         42,661.50        84,855.40
Inventory                                 85,219.48          85,219.48          85,219.48        85,219.48         85,219.48        85,219.48
Due (to)/from EDMG                       308,985.27         259,238.42         329,141.66       341,671.11        439,889.12       465,962.97
Notes receivable ~ lntercompany        3,115,468.25      3,099,931.00        3,417,606.53     3,487,904.10     3, 795,498.29     3,878, 739.64
Total current assets                   5,045,844.88      5, 183,235.83       5,200, 160.48    5,318,815.02     5,388,756,74      5,472,381.52

Fixed assets                           2,451,454.62      2,451,454.62        2,451,454.62     2,451,454.62     2,451,454.62      2,451,454.62
Accumulated depreciation                (467,646.66)      (490,811.56)        (513,976.46)     (537,141.36)     (560,306.26)      (583,471.16)
Total fixed assets, net                1,983 ,807 .96    1,960,643.06        1,937,478.16     1,914,313.26     1,891,148.36      1,867,983.46


Total assets                          $7,029,652.84     $7, 143,878.89    $7,137,638.64      $7,233,128.28    $7,279,905.10     $7,340,364.98

Liabilities
Accounts payable                       $104,925.96         $87,988.07         $80,890.56       $79,093.91       $98,530.52       $109,951.71
Accrued expenses                        110,933.59          75,329.28          89,215.92       103,918.32       110,047.73        114,201.93
Accrued distributions                         0.00               0.00          22, 129.00            0.00             0.00              0.00
Accrued payroll                          35,480.02          33,324.36          43,939.02        48,983.42        14,045.49         17,188.74
Notes payable ~ intercompany              8,470.09           6,370.37           6,370.37         6,370.37         6,370.37              0.00
Total current liabilities               259,809.66         203,012.08         242,544.87       238,366.02       228,994.11        241,342.38

Cap'1tal lease obligation                 71,320.61         69,760.18           68,199.75        66,639.32        65,078.89         63,518.46
Notes payable                          2,503,375.71      2,503,375.71        2,452,802.46     2,452,802.46     2,452,802.46      2,452,802.46
Total   long~term   liabilities        2,574,696.32      2,573, 135.89       2,521,002.21     2,519,441.78     2,517,881.35      2,516,320.92

Total liabilities                      2,834,505.98      2,776,147.97        2,763,547.08     2,757,807.80     2,746,875.46      2,757,663.30

Members' cap'rtal                        758,950.00        758,950.00        758,950.00         758,950.00       758,950.00        758,950.00
Distributions                         (2,217,114.34)    (2,217,114.34)    (2,239,243.34)     (2,239,243.34)   (2,239,243.34)    (2,239,243.34)
Retained earnings                      5,480,041.17      5,480,041.17      5,480,041.17       5,480,041.17     5,480,041.17      5,480,041.17
Net income                               173,270.03        345,854.09        374,343.73         475,572.65       533,281.81        582,953.85
Total members' equity                  4,195,146.86      4,367,730.92      4,374,091.56       4,475,320.48     4,533,029.64      4,582, 701.68

Total liabilities & members' equity   $7,029,652.84     $7,143,878.89     $7,137,638.64      $7,233,128.28    $7,279,905.10     $7,340,364.98




                                                           EXHIBIT 8
           Case 20-03016 Document 79-9 Filed in TXSB on 09/30/20 Page 13 of 14


                                                  Income Statement
                                            For the Period Ended 6/30/2018
                                                         Porter
                                                           (Unaudited}

                                         January       February       March           April           May           June          YTD
Ordinary income expense
  Income
    Net patient service revenue
         Gross facility billings         $1,545,085     $1,334,360    $1,154,602     $1,324,947     $1,289,253     $1,208,749    $7,856,994
    Total gross billings                  1,545,085      1,334,360     1,154,602      1,324,947      1,289,253      1,208,749     7,856,994
         Adjustments                       (102,607)      (145,287)       (92,453)       (72,668)       (64,444)     (140,078)     (617,537)
           Refunds                                0              0            (87)             0           (100)         (186)         (374)
         Provision for bad debt            (858,494)      (663,966)     (616,366)      (754,456)      (758,575)      (633,438)   (4,285,295)
     Total net patient service revenue      583,984        525,107       445,696        497,823        466,134        435,047     2,953,788

Collection percentage                         37.8%          39.4%         38.6%          37.6%          36.2%          36.0%         37.6%



Total income                               583,984        525,107        445,695       497,823        466,134        435,047      2,953,789

Expenses
    Operating Expense
        Center payroll                     119,700         92,773        110,833        100,521        109,360        98,369        631,557
        Advertising expense                 11,160          7,211          7,202          6,878          7,308         8,497         48,256
        Auto expense                             0             43              0              0               0            0             43
        Bank charges                         1,209          1,743          1,438          1,936         1,082          1,320          8,728
        Benefits                             2,858          2,451          2,698          2,707         2,969          2,741         16,425
        Billing and coding                  25,019         24,436         20,053         16,459        17,063         16,728        119,757
        Computer expense                    14,881          7,570          8,280          7,820         7,602          7,947         54,101
        Discretionary funds                      0             61              0              0             0             41            102
        Dues and subscriptions                   0              0              0              0           723              0            723
        Events and employer relations            0              0              0            199           165            215            579
        Laboratory expense                   4,636          2,286          4,134            776         1,322            694         13,847
        Linen expense                        2,828          1,487          1,854              0         3,144          1,291         10,604
        Maintenance expense                  5,832          4,953          5,249          6,421         5,812          7,998         36,266
        Radiology expense                    9,951          8,214          8,964         21,819         9,732          8,755         67,434
        Subsidy expense                          0              0         36,031         34,249        39,187         24,365        133,832
        Medical supplies expense            16,116         11,408         10,460          8,471        13,045          8,641         68,140
        Taxes                                5,467          1,791          8,231          1,791         1,891         16,211         35,381
   Total operating expense                 219,657        166,427        225,427        210,047       220,405        203,813      1,245,775

   Administrative expenses
       Depreciation expense                 23,165         23,165         23,165         23,165         23,165        23,165       138,989
        Equipment lease fee                  7,795          7,276          7,346          7,269          7,076         7,076        43,838
        Facility lease fee                  42,701         42,701         42,701         42,701         42,701        42,701       256,208
       Interest expense                     17,306         17,306         17,306         18,365         18,365        21,129       109,775
       Late fee expense                         99             99            109              0              0             0           308
       Office expense                          693          1,142          1,115            572            (28)          562         4,055
        Permits and licenses                 2,277          1,011            813            838            833           813         6,585
        Professional fees                      201              0              0              0              0             0           201
       Security expense                        332            332            332            332            332           332         1,990
        Utilities expense                    6,135          5,815          5,066          5,139          5,667         5,738        33,560
   Total administrative expense            100,704         98,847         97,953         98,381         98,111       101,516       595,509

    Overhead expenses
        Corporate overhead allocation        83,771         87,381        90,601         84,942         78,094        76,820       501,609
    Total overhead                           83,771         87,381        90,601         84,942         78,094        76,820       501,609


 Total expense                             404,132        352,655        413,981       393,370         396,610       382,149      2,342,893
Net ordinary income                        179,853        172,452         31.715       104,454          69,525        52,897        610,896

Other (income)/expense
         Franchise tax                       6,583            (132)        3,225          3,225         11,816         3,225        27,943
     Total other income/expense              6,583            (132)        3,225          3,225         11,816         3,225        27,943
Net income                                ii73 270       ~172,584        ~28 490      ,$101229         $57709        !49672       ~582 954


EBITDA                                    :i220 323      :i212 922       :i72 185     ;i145 984      ~111   055      :i97 191     :i859 661

Monthly Claims Total                            484            384            362            369            383           318         2,300




                                                       EXHIBIT 8
                    Case 20-03016 Document 79-9 Filed in TXSB on 09/30/20 Page 14 of 14




                                                                 Statement of Cash Flows
                                                                          For the Period Ended 613012018
                                                                                       Porter
                                                                                    (Unaudited}

                                                                                     January       February       March          April         May        June          YTD
OPERATING ACTIVITIES
Net income                                                                          $173,270       $172,584        $28,490      $101,229      $57,709     $49,672      $582,954
Adjustments to reconcile net income lo net cash provided by operations:
 Depreciation/amortization expense                                                     23,165          23, 165      23,165        23,165       23, 165     23,165       138,989
 Accounts receivable                                                                 (817,012)      (569,609)     (525,359)     (877,145)    (792,625)    (652,345)   (4,234,095)
 Allowance for doubtful accounts                                                      858,494        663,966       616,366       754,456      758,575      633,438     4,285,295
 lntercompany accounts                                                                 (8,311)         63,184     (387,579)      (82,827)    (405,812)    (115,686)     (937,030)
 Accounts payable                                                                       14,592       (16,938)       (7,098)       (1,797)       19,437     11,421        19,617
 Accrued payroll & related items                                                        7,114           (2,156)     10,615         5,044       (34,938)      3,143      (11,177)
 Accrued expenses                                                                       4,713         (35,604)      13,887        14,702         6,129       4,154        7,982
 Prepaid expenses                                                                      (6,090)               0         508           508           508     (42,194)     (46,761)
 Net cash provided (used) by operating activities                                     249,935        298,592      (227,005)      (62,665)    (367,852)     (85,232)    (194,226)

INVESTING ACTIVITIES
Property plant & equipment

FINANCING ACTIVITIES
 Capital lease obligation                                                               (1,560)       (1,560)         (1,560)      (1,560)      (1,560)     (1,560)       (9,363)
 Note payable, Key Bank                                                                      0             0         (50,573)           0            0           0       (50,573)
 Distributions                                                                          (2,980)            0               0      (22,129)           0           0       (25,109)
 Net cash provided (used) by financing activities                                       (4,540)       (1,560)       (52, 133)     (23,689)      (1,560)     (1,560)     (85,045)
Net cash change for period                                                            245,395       297,032        (279,138)      (86,354)   (369,412)     (86,792)    (279,271)
Cash at beginning of period                                                           333,523       578,917         875,950      596,810      510.457     141,044       333,523
Cash at end of period                                                                $5781917      $8751950       $5961810      $510!457     $1411044     $541252       $54,252




                                                                            EXHIBIT 8
